ORDER

PER CURIAM.
Joseph Lampe (Defendant) appeals the judgment of the Circuit Court of the City of St. Louis convicting him of four counts of possession of a controlled substance. Defendant claims that the trial court erred in denying his motion to suppress and admitting at trial evidence obtained during an unlawful search and seizure.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).